Plaintiff in error was convicted in the county court of Custer county on a charge of selling intoxicating liquor, and his punishment fixed at a fine of *Page 355 
$350 and confinement in the county jail for a period of 30 days.
The appeal in this case was filed in this court on the 12th day of April, 1928. No briefs have been filed on behalf of plaintiff in error, and no appearance was made for oral argument. Upon a careful examination of the record, we find no errors depriving the appellant of his substantial rights.
The evidence being sufficient to support the verdict, the cause is affirmed.